In view of the after final amendments/remarks received February 19, 2021, all the previous rejections and/or objections are hereby withdrawn.

Claims 1, 7-8, 14, 16, 20, 21, 28-29 are allowable.  The restriction requirement between Groups I-III, as set forth in the Office action mailed on May 7, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of May 7, 2020 is withdrawn.  Claims 22, 24, 26-27, 30-31, directed to nucleic acid molecules encoding the chimeric protein and methods of treatment comprising administering the chimeric protein, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Lee on February 25, 2021.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A chimeric protein comprising:
(a) a mutated human Factor VIII (FVIII) comprising domains A1-A2-B-A3-C1-C2 of human FVIII comprising SEQ ID NO: 1, wherein:
(i) is a partial deletion of the B domain in s of SEQ ID NO: 1, and
(ii) is a substitution at position 782 of SEQ ID NO: 1 with cysteine;
(b) at least one vWF (von Willebrand factor) fragment, said vWF fragment consisting of 
a D’D3 domain of the sequence of consecutive amino acids from position 742 to position 1248 of SEQ ID NO: 2; and
from positions 741 to 902 and 1654 to 1689 of SEQ ID NO: 1,
wherein the linker has an enzyme cleavage site,
wherein the (a) mutated human FVIII is conjugated to a hydrophilic polymer at the cysteine at position 782 of SEQ ID NO: 1,
wherein the hydrophilic polymer is polyethylene glycol (PEG), and the PEG is linked to the cysteine at position 782 of SEO ID NO: 1 via acryloyl, sulfone, or maleimide,
2wherein the PEG has an average molecular weight of 20 kDa or more,
wherein the chimeric protein is in a single chain form, and
wherein the chimeric protein does not comprise an Fc.
2.  canceled.
16.  (currently amended) The chimeric protein of claim 1, wherein the (a) mutated human FVIII further comprises a substitution at one or more positions selected from the group consisting of 754, 781, 788, 789, 825, 897, 491, 495, 498, and 1806 of SEQ ID NO: 1 with cysteine.
24.  (currently amended) The nucleic acid molecule of claim 22, wherein the nucleic acid molecule comprises the nucleic acid sequence of SEQ ID NO: 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, or 64.
27.  (currently amended) An isolated cell comprising the vector of claim 26.  
29.  (currently amended) The pharmaceutical composition of claim 28, wherein the composition has a half-life wherein the composition can be administered once a day or longer
in a subject in need thereof, comprising administering a therapeutically effective amount of the composition of claim 28 to the subject in need of hemophilia treatment.
31.  (currently amended) A method of providing blood coagulation in a subject in need thereof, comprising administering an effective amount of the composition of claim 28 to the subject in need of blood coagulation 

	Claims 1, 7, 8, 14, 16, 20, 21, 22, 24, 26-31 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656